10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

Case 2:17-cv-00601-RSL Document 164 Filed 12/16/19 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KELLY BOLDING, MICHAEL MANFREDI,
and SARAH WARD, individually and on behalf
of a class of all others similarly situated,
Plaintiffs,
v.

BANNER BANK, a Washington Corporation,

Defendant.

 

 

 

 

 

STIPULATED MOTION AND [PROPOSED] ORDER TO
CONTINUE DEADLINE TO FILE JOINT STATUS REPORT BY
ONE WEEK (Cause No. 2:17-cv-00601 RSL)

Page i

 

No. 2:17-cv-00601 RSL

STIPULATED MOTION AND
[PROPOSED ORDER TO CONTINUE
DEADLINE TO FILE JOINT STATUS
REPORT ONE WEEK

THE BLANKENSHIP LAW FIRM, PLLC

1000 Second Avenue, Suite 3250
Seattle, Washington 98104
(206) 343-2700

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

 

Case 2:17-cv-00601-RSL Document 164 Filed 12/16/19 Page 2 of 4

I. STIPULATED MOTION

The parties, through their attorneys, respectfully request an additional week to submit

their Joint Status Report. Although settlement efforts continue and the mediator remains

involved in those efforts, the parties have not reached an agreement. The stay automatically

lifted on December 2, 2019. Per the Court’s order of October 31, 2019, the parties’ Joint Status

Report is due today, December 16, 2019. Dkt. 163. The parties have made efforts to confer, but

need additional time to meaningfully confer and complete a Joint Status Report that includes

new proposed case deadlines.

The parties will submit a Joint Status Report on or before December 23, 2019 that

includes new proposed case deadlines.

It is so stipulated and presented by the following counsel this 16th day of December,

2019.

Attorneys for Plaintiffs:

s/ Charlotte S. Sanders

Scott C. G. Blankenship, WSBA No. 21431
Richard E. Goldsworthy, WSBA No. 40684
Charlotte S. Sanders, WSBA No. 45051
The Blankenship Law Firm, PLLC

1000 Second Avenue, Suite 3250

Seattle, WA 98104

Telephone: (206) 343-2700

Facsimile: (206) 343-2704
sblankenship@blankenshiplawfirm.com
rgoldsworthy@blankenshiplawfirm.com
csanders@blankenshiplawfirm.com

STIPULATED MOTION AND [PROPOSED] ORDER TO

CONTINUE DEADLINE TO FILE JOINT STATUS REPORT BY

ONE WEEK (Cause No. 2:17-cv-00601 RSL)
Page 1

Attorneys for Defendant:

s/ Kenneth E. Payson
Kenneth E. Payson, WSBA No. 26369
Sheehan Sullivan, WSBA No. 33189
Laura-Lee Williams, WSBA No. 51358
Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300
Seattle, WA 98104
Telephone: (206) 622-3150
Facsimile: (206) 757-7700
kennethpayson@dwt.com
sheehansullivan@dwt.com
lauraleewilliams@dwt.com

THE BLANKENSHIP LAW FIRM, PLLC
1000 Second Avenue, Suite 3250
Seattle, Washington 98104
(206) 343-2700

 
10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

Case 2:17-cv-00601-RSL Document 164 Filed 12/16/19 Page 3 of 4

I. ORDER
The Court has considered and approves the parties’ stipulation. The deadline for the
parties to submit a Joint Status Report is continued one week to December 23, 2019. The
parties shall submit a Joint Status Report on or before December 23, 2019, that includes new

case deadlines including a trial plan if the parties’ settlement efforts do not succeed.

DATED this 7° day of \)ee.. , 2019.
Slut

THE HONORABLE ROBERT S. LASNIK
United States District Court Judge

STIPULATED MOTION AND [PROPOSED] ORDER TO THE BLANKENSHIP LAW FIRM, PLLC
CONTINUE DEADLINE TO FILE JOINT STATUS REPORT BY 1000 Second Avenue, Suite 3250
ONE WEEK (Cause No. 2:17-cv-00601 RSL) Seattle, Washington 98104

Page 2 (206) 343-2700

 
